     Case 3:20-cv-00341-MMD-WGC Document 4 Filed 06/11/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     AARON SLEDGE,                                        Case No. 3:20-cv-00341-MMD-WGC
4                                            Plaintiff,                    ORDER
5            v.
6     TACIT, et al.,
7                                       Defendants.
8
9    I.     DISCUSSION

10          Plaintiff, who is in the custody of the Nevada Department of Corrections (“NDOC”),

11   has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1-1). Upon

12   review, the Court notes that Plaintiff did not sign the complaint. (Id. at 10). Under Rule

13   11 of the Federal Rules of Civil Procedure, a plaintiff who is not represented by counsel

14   is required to sign his complaint. Fed. R. Civ. P. 11(a). Because Plaintiff did not sign the

15   complaint, it is incomplete, and the Court cannot consider it.

16          As such, the Court grants Plaintiff a one-time opportunity to submit a signed

17   amended complaint to the Court on or before August 10, 2020. If Plaintiff chooses to file

18   an amended complaint, he is advised that an amended complaint supersedes (replaces)

19   the original complaint and, thus, the amended complaint must be complete in itself. See

20   Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)

21   (holding that “[t]he fact that a party was named in the original complaint is irrelevant; an

22   amended pleading supersedes the original”); see also Lacey v. Maricopa Cnty., 693 F.3d

23   896, 928 (9th Cir. 2012) (holding that for claims dismissed with prejudice, a plaintiff is not

24   required to reallege such claims in a subsequent amended complaint to preserve them

25   for appeal). Plaintiff’s amended complaint must contain all claims, defendants, and

26   factual allegations that Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff should

27   file the amended complaint on this Court’s approved prisoner civil rights form, and it must

28   be entitled “First Amended Complaint.”
     Case 3:20-cv-00341-MMD-WGC Document 4 Filed 06/11/20 Page 2 of 2



1           The Court will not grant any further extensions of time beyond August 10, 2020. If
2    Plaintiff is unable to file a signed amended complaint by August 10, 2020, the Court will
3    dismiss this case without prejudice for Plaintiff to file a new case with the Court when
4    Plaintiff is able to file a signed complaint. A dismissal without prejudice means Plaintiff
5    does not give up the right to refile the case with the Court, under a new case number,
6    when Plaintiff is able to file a signed complaint.
7    II.    CONCLUSION
8           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court shall send
9    to Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and
10   a copy of his original complaint, including exhibits. (ECF Nos. 1-1, 1-2). If Plaintiff files an
11   amended complaint, he should use the Court's approved form and he must write the
12   words “First Amended” above the words “Civil Rights Complaint” in the caption.
13          IT IS FURTHER ORDERD that if Plaintiff chooses to file a signed amended
14   complaint, Plaintiff will file the signed amended complaint to this Court on or before
15   August 10, 2020.
16          IT IS FURTHER ORDERED that, if Plaintiff does not file a signed amended
17   complaint on or before August 10, 2020, the Court will dismiss this action without
18   prejudice for Plaintiff to refile the case with the Court, under a new case number, when
19   Plaintiff is able to file a signed amended complaint.
20          DATED THIS 11th day of June 2020.
21
22                                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                  -2-
